Exhibit 10.1
 
AMENDED AND RESTATED CONSULTING SERVICES AGREEMENT
by and among
SPEEDHAUL HOLDINGS, INC.
GOLD HORSE INTERNATIONAL, INC.
GLOBAL RISE INTERNATIONAL LIMITED
INNER MONGOLIA JIN MA CONSTRUCTION COMPANY LIMITED
(“IMJM CONSTRUCTION”)
and
SHAREHOLDERS OF IMJM CONSTRUCTION
(English Translation)
 
This Amended and Restated Consulting Services Agreement (this “Agreement”) is
dated June 29, 2007, and is entered into in Hohhot, China by and among Speedhaul
Holdings, Inc. (OTCBB: SPEH) (“Speedhaul”), Gold Horse International, Inc. a
company incorporated under the laws of the State of Nevada, the United States,
(“Gold Horse”), Global Rise International Limited, a limited liability company
organized under the laws of the Cayman Islands and wholly-owned subsidiary of
Gold Horse (“Global Rise”) and Inner Mongolia Jin Ma Construction Company
Limited, a limited liability company organized under the laws of the PRC (“IMJM
Construction”), with a registered address at No 44, Tongdao Road, South, Hui
Ming District, Hohhot City, Inner Mongolia, China 010030, and the shareholders
of IMJM Construction. The parties to this Agreement are referred to collectively
in this Agreement as the “Parties”.
 
RECITALS
A.           Speedhaul is a public reporting corporation incorporated under the
laws of the State of New Jersey, the United States.
B.           Gold Horse is a Nevada corporation and wholly-owned subsidiary of
Speedhaul, pursuant to a share exchange agreement under which the shareholders
of Gold Horse and their assignees acquired 97% of the issued and outstanding
shares of Speedhaul (the “Transaction”).
 
 
1

--------------------------------------------------------------------------------

 
 
C.           Global Rise is a wholly owned subsidiary of Gold Horse.
D.           IMJM Construction is a company incorporated in Inner Mongolia,
China, and is engaged in the construction business (the “Business”);
E.           The undersigned Shareholders of IMJM Construction collectively own
over 100% of the equity interests of IMJM Construction.
F.           Gold Horse and IMJM Construction were previously parties to a
Consulting Services Agreement dated August 31, 2006.
G.           In connection with the Transaction, the parties wish to amend and
restate the August 31, 2006 Consulting Services Agreement, which shall be
amended and restated in its entirety in the form of this Agreement.
H.           The Parties are entering into this Amended and Restated Consulting
Services Agreement to define and set forth the business relationship among
Speedhaul, Gold Horse, Global Rise, and IMJM Construction, relating to IMJM
Construction’s operations.
 
NOW THEREFORE, the Parties agree as follows:
1.           DEFINITIONS
1.1           In this Agreement the following terms shall have the following
meanings:
“Affiliate,” with respect to any Person, shall mean any other Person that
directly or indirectly controls, or is under common control with, or is
controlled by, such Person. As used in this definition, “control” shall mean
possession, directly or indirectly, of power to direct or cause the direction of
management or policies (whether ownership of securities or partnership or other
ownership interests, by contract or otherwise).
“Consulting Services Fee” shall be as defined in Section 3.1.
“Indebtedness” shall mean, as to any Person, without duplication, (i) all
indebtedness (including principal, interest, fees and charges) of such Person
for borrowed money for the deferred purchase price of property or services, (ii)
the face amount of all letters of credit issued for the amount of such Person
and all drafts drawn thereunder, (iii) all liabilities secured by any Lien on
any property owned by such Person, whether or not such liabilities have been
assumed by such Person, (iv) the aggregate amount required to be capitalized
under leases under which such Person is the lessee and (v) all contingent
obligations (including, without limitation, all guarantees to third parties) of
such Person.
 
 
2

--------------------------------------------------------------------------------

 
“Lien” shall mean any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), preference, priority or
other security agreement of any kind or nature whatsoever (including. without
limitation, any conditional sale or other title retention agreement, any
financing or similar statement or notice filed under recording or notice
statute, and any lease having substantially the same effect as any of the
foregoing).
“Person” shall mean any individual, corporation, company, voluntary association,
partnership, joint venture, trust, unincorporated organization, entity or other
organization or any government body.
“PRC” means the People’s Republic of China.
“Quarterly Date” shall mean the last day of March, June, September and December
in each year, the first of which shall be the first such day following the date
of this Agreement; provided that if any such day is not a business day in the
PRC, then such Quarterly Date shall be the next succeeding business day in the
PRC.
“Services” means the services to be provided under the Agreement by Global Rise
to IMJM Construction, as more specifically described in Section 2; in this
Agreement a reference to a Section, unless the context otherwise requires, is a
reference to a clause of this Agreement.
1.2           The headings in this Agreement shall not affect the interpretation
of this Agreement.


2.           RETENTION AND SCOPE OF SERVICES
2.1           IMJM Construction hereby agrees to retain the services of Global
Rise, and Global Rise accepts such appointment, to provide to IMJM Construction
services in relation to the current and proposed operations of IMJM
Construction’s business in the PRC upon the terms and conditions of this
Agreement. The services subject to this Agreement shall include, without
limitation:
 
 
3

--------------------------------------------------------------------------------

 
 
(a)           General Business Operation.  Advice and assistance with respect to
the operation and management of IMJM Construction and its business, including
the provision of consultancy services thereto.
(b)           Human Resources.
(i)           Advice and assistance with respect to the staffing of IMJM
Construction, including assistance in the recruitment, employment and retention
of management personnel, administrative personnel and staff of IMJM
Construction;
(ii)           Training of management, staff and administrative personnel;
(iii)           Assistance in the development of sound payroll administrative
controls in IMJM Construction; and
(iv)           Advice and assistance in the relocation of management and staff
of IMJM Construction.
(c)           Other Services.  Such other advice and assistance as may be agreed
upon by the Parties.
2.2           Exclusive Services Provider.  During the term of this Agreement,
Global Rise shall be the exclusive provider of the Services.  IMJM Construction
shall not seek or accept similar services from other providers unless the prior
written approval is obtained from Global Rise.
2.3           Intellectual Properties Related to the Services.  Global Rise
shall own all intellectual property rights developed or discovered in the course
of providing Services, or derived from the provision of the Services.  Such
intellectual property rights shall include patents, trademarks, trade names,
copyrights, patent application rights, copyright and trademark application
rights, research and technical documents and materials, and other related
intellectual property rights including the right to license or transfer such
intellectual properties.   If IMJM Construction must utilize any intellectual
property, Global Rise agrees to grant an appropriate license to IMJM
Construction on terms and conditions to be set forth in a separate agreement.
2.4           Pledge.  IMJM Construction shall permit and cause IMJM
Construction’s shareholders to pledge their equity interests in IMJM
Construction to Global Rise as security for the payment of the Consulting
Services Fee (as defined in Section 3.1) by IMJM Construction to Global Rise.
 
 
4

--------------------------------------------------------------------------------

 
 
3.           PAYMENT
3.1           General.
                      (a)           In consideration of the Services provided by
Global Rise hereunder, IMJM Construction shall pay to Global Rise during the
term of this Agreement a consulting services fee, equal to IMJM Construction’s
net profits, being the quarterly revenues after deduction of operating costs,
expenses and taxes (the “Consulting Services Fee”). If the net profit is zero,
IMJM Construction is not required to pay the Consulting Services Fee; if IMJM
Construction sustains losses, all such losses will be carried over to next
quarter and deducted from next quarter’s Consulting Services Fee. IMJM
Construction shall pay the Consulting Services Fee based on the quarterly
financial statements provided under Section 5.1 below. Such quarterly payment
shall be made within 15 days after receipt by Global Rise of the financial
statements referenced above.
(b)           IMJM Construction will permit, from time to time during regular
business hours as reasonably requested by Global Rise, or its agents or
representatives (including independent public accountants, which may be IMJM
Construction’s independent public accountants): (i) to conduct periodic audits
of books and records of IMJM Construction, (ii) to examine and make copies of
and abstracts from all books, records and documents (including, without
limitation, computer tapes and disks) in the possession or under the control of
IMJM Construction (iii) to visit the offices and properties of IMJM Construction
for the purpose of examining such materials described in clause (ii) above, and
(iv) to discuss matters relating to the performance by IMJM Construction
hereunder with any of the officers or employees of IMJM Construction having
knowledge of such matters. Global Rise may exercise the audit rights provided in
the preceding sentence at any time, provided that Global Rise provides ten days
written notice to IMJM Construction specifying the scope, purpose and duration
of such audit. All such audits shall be conducted in such a manner as not to
interfere with IMJM Construction’s normal operations.
 
 
5

--------------------------------------------------------------------------------

 
3.2           IMJM Construction shall not be entitled to set off any amount it
may claim is owed to it by Global Rise against any Consulting Services Fee
payable by IMJM Construction to Global Rise unless IMJM Construction first
obtains Global Rise’s written consent.
3.3           The Consulting Services Fee shall be paid in RMB by wire transfer
to the bank account or accounts specified by Global Rise, as may be specified in
writing from time to time.
3.4           Should IMJM Construction fail to pay all or any part of the
Consulting Services Fee due to Global Rise in RMB under this Section 3 within
the time limits stipulated, IMJM Construction shall pay to Global Rise interest
in RMB on the amount overdue based on the three (3) month lending rate for RMB
announced by the Bank of China on the relevant due date.
3.5           All payments to be made by IMJM Construction hereunder shall be
made free and clear of and without deduction for or on account of tax, unless
IMJM Construction is required to make such payment subject to the deduction or
withholding of tax.


4.           FURTHER TERMS OF COOPERATION
4.1           All business revenue of IMJM Construction shall be deposited in
full by IMJM Construction into the bank account(s) designated by Global Rise.


5.           UNDERTAKINGS OF IMJM CONSTRUCTION
IMJM Construction hereby agrees that, during the term of the Agreement:
5.1           Information Covenants.  IMJM Construction will furnish to Global
Rise:
5.1.1                      Preliminary Monthly Reports. Within five (5) days
after the end of each calendar month the preliminary income statements, balance
sheet and results of operations of IMJM Construction, up to and as at the end of
such calendar month, in each case prepared in accordance with the PRC generally
accepted accounting principles and applied on a consistent basis.
 
 
6

--------------------------------------------------------------------------------

 
5.1.2                      Final Monthly Reports. Within ten (10) days after the
end of each calendar month, a final report from IMJM Construction as to its
financial condition, consisting of income statements, balance sheet and results
of operations of IMJM Construction, up to and as at the end of such calendar
month and for the elapsed portion of the relevant financial year, setting forth
in each case in comparative form figures for the corresponding period in the
preceding financial year, in each case prepared in accordance with the PRC
generally accepted accounting principles and applied on a consistent basis.
5.1.3                      Quarterly Reports. As soon as available and in any
event  within thirty (30) days after each Quarterly Date (as defined below),
unaudited consolidated balance sheet, consolidated statements of operations,
statements of cash flows and changes in the financial condition of IMJM
Construction and its subsidiaries, if any, for such quarterly period and for the
period from the beginning of the relevant fiscal year to such Quarterly Date,
setting forth in each case actual versus budgeted comparisons and in comparative
form the corresponding consolidated figures for the corresponding period in the
preceding fiscal year, accompanied by a certificate of the chief financial
officer of IMJM Construction, which certificate shall state that said financial
statements fairly present the consolidated financial condition and results of
operations, as the case may be, of IMJM Construction and its subsidiaries, if
any, in accordance with U.S. general accepted accounting principles applied on a
consistent basis as at the end of, and for, such period (subject to normal
year-end audit adjustments and the preparation of notes for the audited
financial statements).
5.1.4                      Annual Audited Accounts. Within six (6) weeks of the
end of the fiscal year, the annual audited accounts of IMJM Construction to
which they relate (setting forth in each case in comparative form the
corresponding figures for the preceding financial year), in each case prepared
in accordance with, among others, the U.S. generally accepted accounting
principles and applied on a consistent basis.
5.1.5                      Budgets. At least 90 days before the first day of
each fiscal year of IMJM Construction, a budget in a form satisfactory to Global
Rise (including budgeted statements of income and sources and uses of cash and
balance sheets) prepared by IMJM Construction for each of the four financial
quarters of such fiscal year, accompanied by the statement of the chief
financial officer of IMJM Construction to the effect that, to the best of his
knowledge, the budget is a reasonable estimate for the period covered thereby.
 
 
7

--------------------------------------------------------------------------------

 
5.1.6                      Notice of Litigation. Promptly, and in any event
within one (1) business day after an officer of IMJM Construction obtains
knowledge thereof, notice of (i) any litigation or governmental proceeding
pending against IMJM Construction which could materially adversely affect the
business, operations, property, assets, condition (financial or otherwise) or
prospects of IMJM Construction and (ii) any other event which is likely to
materially adversely affect the business, operations, property, assets,
condition (financial or otherwise) or prospects of IMJM Construction.
5.1.7    Other Information.  From time to time, such other information or
documents (financial or otherwise) as Global Rise may reasonably request.
5.2     Books, Records and Inspections.  IMJM Construction shall keep proper
books of record and account in which full, true and correct entries in
conformity with generally accepted accounting principles in the PRC; provided,
however, that such books and records shall also meet the requirements of US
generally accepted accounting principles to the extent necessary to prepare the
reports described above in Sections 5.1.3 and 5.1.4. IMJM Construction will
permit officers and designated representatives of Global Rise to visit and
inspect, under guidance of officers of IMJM Construction, any of the properties
of IMJM Construction, and to examine the books of record and account of IMJM
Construction and discuss the matters, finances and accounts of IMJM Construction
with, and be advised as to the same by, its and their officers, all at such
reasonable times and intervals and to such reasonable extent as Global Rise may
request.
5.3           Corporate Franchises.  IMJM Construction will do or cause to be
done, all things necessary to preserve and keep in full force and effect its
existence and its material rights, franchises and licenses.
5.4     Compliance with Statutes, etc.  IMJM Construction will comply with all
applicable statutes, regulations and orders of, and all applicable restrictions
imposed by, all governmental bodies, in respect of the conduct of its business
and the ownership of its property, including without limitation maintenance of
valid and proper government approvals and licenses necessary for the operation
of its business, such that there shall not be a material adverse effect on the
business, operations, property, assets, condition (financial or otherwise) or
prospects of IMJM Construction.


 
8

--------------------------------------------------------------------------------

 
6.           NEGATIVE COVENANTS
IMJM Construction covenants and agrees that, during the term of this Agreement,
without the prior written consent of Global Rise:
6.1           Equity.  IMJM Construction will not issue, purchase or redeem any
equity or debt securities of IMJM Construction.
6.2           Liens.  IMJM Construction will not create, incur, assume or suffer
to exist any Lien upon or with respect to any property or assets (real or
personal, tangible or intangible) of IMJM Construction whether now owned or
hereafter acquired, provided that the provisions of this Section 6.2 shall not
prevent the creation, incurrence, assumption or existence of:
6.2.1                      Liens for taxes not yet due, or Liens for taxes being
contested in good faith and by appropriate proceedings for which adequate
reserves have been established; and
6.2.2                      Liens in respect of property or assets of IMJM
Construction imposed by law, which were incurred in the ordinary course of
business, and (x) which do not in the aggregate materially detract from the
value of such property or assets or materially impair the use thereof in the
operation of the business of IMJM Construction or (y) which are being contested
in good faith by appropriate proceedings, which proceedings have the effect of
preventing the forfeiture or sale of the property of assets subject to any such
Lien.
6.3           Consolidation, Merger, Sale of Assets, etc.  IMJM Construction
will not wind up, liquidate or dissolve its affairs or enter into any
transaction of merger or consolidation, or convey, sell, lease or otherwise
dispose of (or agree to do any of the foregoing at any future time) all or any
part of its property or assets, or purchase or otherwise acquire (in one or a
series of related transactions) any part of the property or assets (other than
purchases or other acquisitions of inventory, materials and equipment in the
ordinary course of business) of any Person, except that (i) IMJM Construction
may make sales of inventory in the ordinary course of business and (ii) IMJM
Construction may, in the ordinary course of business, sell equipment which is
uneconomic or obsolete.
6.4           Dividends.  IMJM Construction will not declare or pay any
dividends, or return any capital, to its shareholders or authorize or make any
other distribution, payment or delivery of property or cash to its shareholders
as such, or redeem, retire, purchase or otherwise acquire, directly or
indirectly, for a consideration, any shares of any class of its capital stock
now or hereafter outstanding (or any options or warrants issued by IMJM
Construction with respect to its capital stock), or set aside any funds for any
of the foregoing purposes.


 
9

--------------------------------------------------------------------------------

 
6.5           Leases.  IMJM Construction will not permit the aggregate payments
(including, without limitation, any property taxes paid as additional rent or
lease payments) by IMJM Construction under agreements to rent or lease any real
or personal property to exceed US$100,000 in any fiscal year of IMJM
Construction.
6.6           Indebtedness.  IMJM Construction will not contract, create, incur,
assume or suffer to exist any indebtedness, except accrued expenses and current
trade accounts payable incurred in the ordinary course of business, and
obligations under trade letters of credit incurred by IMJM Construction in the
ordinary course of business, which are to be repaid in full not more than one
(1) year after the date on which such indebtedness is originally incurred to
finance the purchase of goods by IMJM Construction.
6.7           Advances, Investment and Loans.  IMJM Construction will not lend
money or credit or make advances to any Person, or purchase or acquire any
stock, obligations or securities of, or any other interest in, or make any
capital contribution to, any other Person, except that IMJM Construction may
acquire and hold receivables owing to it, if created or acquired in the ordinary
course of business and payable or dischargeable in accordance with customary
trade terms.
6.8           Transactions with Affiliates.  IMJM Construction will not enter
into any transaction or series of related transactions, whether or not in the
ordinary course of business, with any Affiliate of IMJM Construction, other than
on terms and conditions substantially as favorable to IMJM Construction as would
be obtainable by IMJM Construction at the time in a comparable arm’s-length
transaction with a Person other than an Affiliate and with the prior written
consent of Global Rise.
6.9           Capital Expenditures.  IMJM Construction will not make any
expenditure for fixed or capital assets (including, without limitation,
expenditures for maintenance and repairs which should be capitalized in
accordance with generally accepted accounting principles in the PRC or in the
United States) in excess of US $100,000, without the prior written consent of
Global Rise.
 
 
10

--------------------------------------------------------------------------------

 
6.10           Modifications to Debt Arrangements, Agreements or Articles of
Association.  IMJM Construction will not (i) make any voluntary or optional
payment or prepayment on or redemption or acquisition for value of (including,
without limitation, by way of depositing with the trustee with respect thereto
money or securities before due for the purpose of paying when due) any existing
Indebtedness or (ii) amend or modify, or permit the amendment or modification
of, any provision of any existing Indebtedness or of any agreement (including,
without limitation, any purchase agreement, indenture, loan agreement or
security agreement) relating to any of the foregoing or (iii) amend, modify or
change its Articles of Association or Business License, or any agreement entered
into by it, with respect to its capital stock, or enter into any new agreement
with respect to its capital stock.
6.11           Line of Business.  IMJM Construction will not engage (directly or
indirectly) in any business other than those types of business prescribed within
the business scope of IMJM Construction’s business license except with the prior
written consent of Global Rise.


7.           TERM AND TERMINATION
7.1           This Agreement shall take effect on the date of execution of this
Agreement and shall remain in full force and effect unless terminated pursuant
to Section 7.2.
7.2           This Agreement may be terminated by:
(a)           either Party giving written notice to the other Party if the other
Party has committed a material breach of this Agreement (including but not
limited to the failure by IMJM Construction to pay the Consulting Services Fee)
and such breach, if capable of remedy, has not been so remedied within, in the
case of breach of a non-financial obligation, 14 days, following receipt of such
written notice;
(b)           either Party giving written notice to the other Party if the other
Party becomes bankruptcy or insolvent or is the subject of proceedings or
arrangements for liquidation or dissolution or ceases to carry on business or
becomes unable to pay its debts as they come due;
 
 
11

--------------------------------------------------------------------------------

 
(c)    either Party giving written notice to the other Party if, for any reason,
the operations of Global Rise are terminated;

(d)           either Party giving written notice to the other Party if the
business license or any other license or approval material for the business
operations of IMJM Construction is terminated, cancelled or revoked;
                (e)           either Party giving written notice to the other
Party if circumstances arise which materially and adversely affect the
performance or the objectives of this Agreement; or
      (f)           election of Global Rise with or without reason.
 7.3      Any Party electing properly to terminate this Agreement pursuant to
Section 7.2 shall have no liability to the other Party for indemnity,
compensation or damages arising solely from the exercise of such right. The
expiration or termination of this Agreement shall not affect the continuing
liability of IMJM Construction to pay any Consulting Services Fees already
accrued or due and payable to Global Rise. Upon expiration or termination of
this Agreement, all amounts then due and unpaid to Global Rise by IMJM
Construction hereunder, as well as all other amounts accrued but not yet payable
to Global Rise by IMJM Construction, shall forthwith become due and payable by
IMJM Construction to Global Rise.


8.           GLOBAL RISE’S REMEDY UPON IMJM CONSTRUCTION’S BREACH
In addition to the remedies provided elsewhere under this Agreement, Global Rise
shall be entitled to all the remedies permitted under PRC laws, including
without limitation compensation for any direct and indirect losses arising from
the breach and legal fees incurred to recover losses from such breach.


9.           GOVERNING LAW AND JURISDICTION
9.1           Governing Law.  This Agreement shall be governed by, and construed
in accordance with, the laws of the PRC.
 
 
12

--------------------------------------------------------------------------------

 
 
9.2           Arbitration.
9.2.1                      Any dispute arising from, out of or in connection
with this Agreement shall be settled through friendly consultations between the
Parties. Such consultations shall begin immediately after one Party has
delivered to the other Party a written request for such consultation. If within
ninety (90) days following the date on which such notice is given, the dispute
cannot be settled through consultations, the dispute shall, upon the request of
any Party with notice to the other Party, be submitted to arbitration in PRC
under the auspices of China International Economic and Trade Arbitration
Commission (the “CIETAC”).  The Parties shall jointly appoint a qualified
interpreter for the arbitration proceedings and shall be responsible for sharing
in equal portions the expenses incurred by such appointment.
9.2.2                      Number and Selection of Arbitrators.  There shall be
three (3) arbitrators. IMJM Construction shall select one (1) arbitrator and
Global Rise shall select one (1) arbitrator, and both arbitrators shall be
selected within thirty (30) days after giving or receiving the demand for
arbitration.  Such arbitrators shall be freely selected, and the Parties shall
not be limited in their selection to any prescribed list. The chairman of the
CIETAC shall select the third arbitrator. If a Party does not appoint an
arbitrator who has consented to participate within thirty (30) days after the
selection of the first arbitrator, the relevant appointment shall be made by the
chairman of the CIETAC.
9.2.3                      Language.  Unless otherwise provided by the
arbitration rules of CIETAC, the arbitration proceeding shall be conducted in
English. The arbitration tribunal shall apply the arbitration rules of the
CIETAC in effect on the date of the signing of this Agreement. However, if such
rules are in conflict with the provisions of this Section 9.2.3, including the
provisions concerning the appointment of arbitrators, the provisions of this
Section 9.2.3 shall prevail.
9.2.4                      Cooperation; Disclosure.  Each Party shall cooperate
with the other Party in making full disclosure of and providing complete access
to all information and documents requested by the other Party in connection with
such proceedings, subject only to any confidentiality obligations binding on
such Parties.
9.2.5                      Jurisdiction of the Arbitration Award Enforcement.
The arbitration award shall be final and binding upon Parties. It may be entered
into by any court having jurisdiction, or application may be made to such court
for a judicial recognition of the award or any order of enforcement thereof.
9.3           Continuing Obligations.  During the period when a dispute is being
resolved, the Parties shall in all other respects continue their implementation
of this Agreement.


 
13

--------------------------------------------------------------------------------

 
11.           ASSIGNMENT
IMJM Construction shall not assign its rights and obligations under this
Agreement to any third party without the prior written consent of Global Rise.
IMJM Construction hereby agrees that Global Rise may assign its rights and
obligations under this Agreement at its discretion and such transfer shall only
be subject to (a) unanimous consent of the Board of Directors of Speedhaul, and
(b) a written notice sent to IMJM Construction by Global Rise, and no any
further consent from IMJM Construction will be required.   Notwithstanding the
foregoing, Global Rise may assign its rights and obligations under this
Agreement to a wholly-owned foreign entity (“WOFE”) in the PRC that is a
wholly-owned subsidiary of Global Rise, provided that such WOFE becomes a party
to this Agreement.


12.           NOTICES
Notices or other communications required to be given by any party pursuant to
this Agreement shall be written in English and Chinese and delivered personally
or sent by registered mail or postage prepaid mail or by a recognized courier
service or by facsimile transmission to the address of relevant each party or
both parties set forth below or other address of the party or of the other
addressees specified by such party from time to time. The date when the notice
is deemed to be duly served shall be determined as the follows: (a) a notice
delivered personally is deemed duly served upon the delivery; (b) a notice sent
by mail is deemed duly served the tenth (10th) day after the date when the air
registered mail with postage prepaid has been sent out (as is shown on the
postmark), or the fourth (4th) day after the delivery date to the
internationally recognized courier service agency; and (c) a notice sent by
facsimile transmission is deemed duly served upon the receipt time as is shown
on the transmission confirmation of relevant documents.
If to Speedhaul, Gold Horse, or Global Rise:
Address:                         Boca Corporate Plaza, 7900 Glades Road, Suite
420,
   Boca Raton, Florida 33434, the United States of America
Fax:                             ____________________
Phone:                            ____________________


If to IMJM Construction:
 
Address:
No 44, Tongdao Road, South, Hui Ming District, Hohhot City, Inner Mongolia,
China 010030

Fax:                            ____________________
Phone:                            ____________________


If to the Shareholders of IMJM Construction:
Yang Liankuan
 
Address:
No. 44, Tongdao Road, South, Hui Ming District, Hohhot City, Inner Mongolia,
China 010030

Fax:
Phone:
Ma Runlan
 
Address:
No. 44, Tongdao Road, South, Hui Ming District, Hohhot City, Inner Mongolia,
China 010030

Fax:
Phone:
Yang Yang
 
Address:
No. 44, Tongdao Road, South, Hui Ming District, Hohhot City, Inner Mongolia,
China 010030

Fax:
Phone:


 
14

--------------------------------------------------------------------------------

 
13.           GENERAL
13.1           The failure to exercise or delay in exercising a right or remedy
under this Agreement shall not constitute a waiver of the right or remedy or
waiver of any other rights or remedies and no single or partial exercise of any
right or remedy under this Agreement shall prevent any further exercise of the
right or remedy or the exercise of any other right or remedy.
13.2           Should any clause or any part of any Section contained in this
Agreement be declared invalid or unenforceable for any reason whatsoever, all
other clauses or parts of clauses contained in this Agreement shall remain in
full force and effect.
13.3           This Agreement constitutes the entire agreement between the
Parties relating to the subject matter of this Agreement and supersedes all
previous agreements.
13.4           No amendment or variation of this Agreement shall be valid unless
it is in writing and signed by or on behalf of each of the Parties.
13.5           This Agreement shall be executed in two originals in Chinese.




[SIGNATURE PAGE FOLLOWS]
 
 
 
15

--------------------------------------------------------------------------------

 
SIGNATURE PAGE


IN WITNESS WHEREOF each party hereto has caused this Agreement duly executed by
itself or a duly authorized representative on its behalf as of the date first
written above.




SPEEDHAUL:                                         Speedhaul Holdings, Inc.


        By: /s/ Andrew Norins____________________
Andrew Norins, Chief Executive Officer


GOLD HORSE:                                     Gold Horse International, Inc.


        By: /s/ Liankuan Yang____________________
Liankuan Yang, Chief Executive Officer


GLOBAL RISE:                                    Global Rise International
Limited


        By: /s/ Liankuan Yang____________________
Liankuan Yang, Chief Executive Officer


IMJM CONSTRUCTION:                  Inner Mongolia Jin Ma Construction Company
Limited


        By: /s/ Liankuan Yang____________________
Liankuan Yang, Chief Executive Officer

 
 

--------------------------------------------------------------------------------

 


SIGNATURE PAGE FOR SHAREHOLDERS OF IMJM CONSTRUCTION




SHAREHOLDERS OF IMJM CONSTRUCTION:


/s/ Yang Liankuan_________________
By: Yang Liankuan
(PRC ID Card No.: 150103570713017)
Shares of IMJM Construction owned by Yang Liankuan: 70%
 
/s/ Ma Runlan_____________________
By: Ma Runlan
(PRC ID Card No.: 150103600421102)
Shares of IMJM Construction owned by Ma Runlan: 15%.


/s/ Yang Yang_____________________
By: Yang Yang
(PRC ID Card No.: 150103820724052)
Shares of IMJM Construction owned by Yang Yang: 15%



